Case: 19-60664     Document: 00515772631          Page: 1    Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     March 9, 2021
                                  No. 19-60664
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Pritpal Singh,

                                                                          Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A200 240 824


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Pritpal Singh, a native and citizen of India, petitions for review of an
   order by the Board of Immigration Appeals (BIA) dismissing his appeal from
   the denial of his application for asylum, withholding of removal, and relief
   under the Convention Against Torture (CAT). He challenges the BIA’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60664       Document: 00515772631         Page: 2   Date Filed: 03/09/2021




                                    No. 19-60664


   decision that he lacked credibility and its failure to address whether he was
   entitled to asylum, withholding of removal, or protection under the CAT. To
   the extent that he claims that the immigration judge relied too heavily on the
   credible fear report in determining that he lacked credibility, this claim is
   unexhausted and therefore we lack jurisdiction to address it. See Wang
   v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
            We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings, including an adverse credibility
   determination, are reviewed for substantial evidence. Avelar-Oliva v. Barr,
   954 F.3d 757, 763 (5th Cir. 2020).
            Despite Singh’s assertions to the contrary, the immigration judge’s
   determination was supported by specific reasons based on the evidence
   presented and was, under the totality of the circumstances, substantially
   reasonable. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Because the adverse credibility determination was supported by “specific
   and cogent reasons,” the record does not compel a finding that Singh was
   credible or that no reasonable factfinder could have made an adverse
   credibility finding. See id.; Singh v. Sessions, 880 F.3d 220, 225 (5th Cir.
   2018). Accordingly, the lack of credible evidence precluded Singh from
   meeting his burden of proof for asylum, withholding of removal, and
   protection under the CAT. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir.
   2012).
            For the foregoing reasons, the petition for review is DENIED in part
   and DISMISSED in part.




                                          2